Mr. Justice Wolf
delivered, the opinion of the court.
This is an appeal from a sentence imposed upon the appel: lant by the District Court of Ponce. He was there sentonaed to one year in the penitentiary and);to,-the payment of the. costs, the sentence being founded on an information charging him with having, under a promise of marriage, seduced Cruz del Yalle, an unmarried woman of previous chaste character. The case was tri'ed by jury.
Before the pronouncing of sentence the defendant in the court below filed a motion for a new trial on several grounds, the first being that the evidence of the prosecuting witness *217was the sole testimony of the carnal intercourse and’ that snch evidence was not sufficient by itself to convict the prisoner. No bill of exceptions or statement of facts has beén presented to ns and it is therefore impossible for ns to verify the character of the testimony given. Moreover, in the case of People of Porto Rico v. Salustiano Rodríguez, decided June 29, 1906, this court held, following the general jurisprudence on that subject, that,.in trials for seduction, the evidence of the prosecuting witness was sufficient for conviction.
Another ground alleged for the granting of a hew trial was that the defendant had discovered new evidence which was not available to him at the trial. The alleged newly discovered evidence only attacked the credibility of the witnesses for the G-overnment. This is not sufficient ground for a new trial. To this effect is the case of People v. McCurdy, reported in 68th California at page 576, and other authorities are set forth in the 16th Volume of the American and English Encyclopaedia of Law on page 572.'
Furthermore, there is nothing before ns to rebut the presumption that the court exercised a sound discretion in denying the motion. Finding no error in the record the judgment of the district court must be affirmed.

Affirmed.

Chief Justice Quiñones and Justice MacLeary concurred.
Justices Hernández and Figneras did not take part in the decision of this case.